Exhibit 10.1

EXHIBIT 10.1 TO Form 8-k

AHC

FORM OF NOTE

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE FEDERAL OR ANY STATE SECURITIES LAWS
AND MAY NOT BE SOLD, TRANSFERRED OR HYPOTHECATED IN ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH LAWS AS MAY BE APPLICABLE OR, AN OPINION OF
COUNSEL THAT AN EXEMPTION FROM SUCH APPLICABLE LAWS EXIST.

PROMISSORY NOTE

 

Principal Amount: $200,000   Issuance Date: August 26, 2015 Maturity Date:
August 26, 2016  

FOR VALUE RECEIVED, Authentidate Holding Corp., a Delaware corporation (the
“Borrower”), with its principal offices located at 300 Connell Drive, Fifth
Floor, Berkeley Heights, N.J. 07922, hereby promises to pay to
                     (the “Holder”) at such address as the Holder designates in
writing to the Borrower, the principal sum of TWO HUNDRED THOUSAND DOLLARS
($200,000.00) (the “Principal Amount”), on the earlier of the Maturity Date
stated above, or the Accelerated Payment Date (as defined below). This Note is a
direct obligation of the Borrower.

1. Interest on this Note shall be computed at the rate of 20% per annum, payable
in arrears on the Maturity Date or the Accelerated Payment Date, as the case may
be, at which time all accrued and unpaid interest shall be immediately due and
payable. All computations of interest payable hereunder shall be on the basis of
a 365-day year and actual days elapsed in the period for which such interest is
payable. Accrued interest on the outstanding principal amount shall be due and
payable on the Maturity Date or the Accelerated Payment Date in cash. Payments
of all amounts due hereunder shall be made in lawful money of the United States.

2. Payment of the Principal Amount of this Note, and interest thereon, shall be
made upon the surrender of this Note to the Borrower, at its chief executive
office (or such other office within the United States as shall be designated by
the Borrower to the Holder hereof) (the “Designated Office”), in such coin or
currency of the United States of America as at the time of payment shall be
legal tender for the payment of public and private debts. If the Maturity Date
(or the Accelerated Payment Date) shall be a Saturday or a Sunday or shall be a
legal holiday in the State of New York, then such action may be taken or such
right may be exercised on the next succeeding day not a legal holiday. For
purposes of this note, a “month” shall mean a 30 day period.

3. As used herein, the term “Accelerated Payment Date” shall mean the earlier to
occur of (i) within 30 days of the closing of the contemplated acquisition,
merger or similar transaction with (A) Peachtree Health Management, LLC (d/b/a
AEON Clinical Laboratories) as described in the Borrower’s Form 8-K, as filed
with the Securities and Exchange Commission on August 25, 2015, or a similar
alternative acquisition, merger or similar transaction with an unaffiliated
third

 

1



--------------------------------------------------------------------------------

party or (ii) the closing of a sale of equity or debt securities of the Company,
or series of closings, as part of the same transaction, of equity or debt
securities within a period of 90 days, in the gross amount of at least
$5,000,000 in cash proceeds.

4. Events of Default.

(a) For purposes of this Note, an “Event of Default” shall consist of any of the
following events:

(1) The Borrower shall fail to pay any portion of the Principal Amount of this
Note when the same becomes due and payable, whether at the Maturity Date or at
any accelerated date of maturity or at any other date fixed for payment, and
such default continues for 10 days or more.

(2) The Borrower shall voluntarily commence any case, proceeding or other action
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it as
bankrupt or insolvent, or seeking other relief with respect to its debts; or a
court shall enter an order for relief or any such adjudication or appointment,
which case, proceeding or action or order, adjudication, or appointment, as the
case may be, remains undismissed, undischarged or unbonded for a period of 30
days, then, or any time thereafter during the continuance of any of such events.

(3) A final judgment for money damages or order for the payment of money damages
in excess of One Hundred Thousand Dollars ($100,000) (exclusive of amounts
covered by insurance) shall be entered against the Borrower, which has not been
vacated or stayed within 15 days of entry.

(4) Any material representation or warranty of the Borrower herein shall prove
to have been false in any material respect upon the date when made.

(5) The occurrence of a default (after giving effect to any grace periods or
rights to cure held by the Borrower) under any material indebtedness of the
Borrower resulting from other than the failure to timely pay interest or
principal of such indebtedness which results in the acceleration of the maturity
of such indebtedness.

(6) The Borrower shall liquidate, dissolve, terminate or suspend its business
operations.

(b) Acceleration of Payment. If an Event of Default (other than an Event of
Default specified in Section 4(a)(2) hereof with respect to the Company) occurs
and is continuing, the Holder, by written notice to the Company, may declare due
and payable the principal amount of this Note, plus accrued and unpaid interest
thereon. Upon a declaration of acceleration, such principal shall be immediately
due and payable. If an Event of Default specified in Section 4(a)(2) occurs with
respect to the Company, the principal of this Note shall become and be
immediately due and payable, without any declaration or other act on the part of
the Holder. Further, upon an Event of Default, from such date of the Event of
Default, Holder shall be entitled, and this Note shall bear interest at the rate
of 2.48% per month. Upon the payment in full of the amounts due under this Note,
the Holder shall promptly surrender this Note to or as directed by the Borrower.

 

2



--------------------------------------------------------------------------------

(c) Collections. If an Event of Default with respect to this Note occurs and is
continuing, the Holder may pursue any available remedy by proceeding at law or
in equity to collect the defaulted payment or to enforce the performance of any
provision of this Note. Notwithstanding any other provision in this Note, the
Holder of this Note shall have the right, which is absolute and unconditional,
to receive payment of the principal in respect of the Notes held by the Holder,
on or after the final Maturity Date, or to bring suit for the enforcement of any
such payment on or after such date, and such rights shall not be impaired or
affected adversely without the consent of the Holder.

(d) No Exclusive Right or Remedy. Except as otherwise provided herein, no right
or remedy conferred in this Note upon the Holder is intended to be exclusive of
any other right or remedy, and every right and remedy shall, to the extent
permitted by law, be cumulative and in addition to every other right and remedy
given hereunder or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy. No delay or omission of the Holder of this Note to exercise any
right or remedy accruing upon any Event of Default shall impair any such right
or remedy or constitute a waiver of any such Event of Default or any
acquiescence therein. Every right and remedy given by this Section 4 or by law
to the Holder may be exercised from time to time, and as often as may be deemed
expedient, by the Holder.

5. Transferability; Loss and Replacement.

(a) This Note has not been registered under the Securities Act, or the
securities laws of any state or other jurisdiction. Neither this Note nor any
interest or participation herein may be reoffered, sold, assigned, transferred,
pledged, encumbered or otherwise disposed of (a “Transfer”) in the absence of
registration under the Securities Act and any applicable state securities laws,
or unless (i) such transaction is exempt from, or not subject to, registration
under the Securities Act or the securities laws of any state or other
jurisdiction and (ii) is made in compliance with applicable federal and state
statutory resale restrictions, if any. The Holder by its acceptance of this Note
agrees that it shall not offer, sell, assign, transfer, pledge, encumber or
otherwise dispose of this Note or any portion thereof or interest therein other
than in a minimum denomination of $50,000 principal amount (or any integral
multiple of $10,000 in excess thereof) and then (other than with respect to a
Transfer pursuant to a registration statement that is effective at the time of
such Transfer) only (a) to the Borrower, (b) to an affiliate of the Holder,
(c) to a Person it reasonably believes to be an “accredited investor” within the
meaning of Rule 501(a) under the Securities Act, or (d) pursuant to a
transaction in compliance with Rule 144 or Rule 144A under the Securities Act,
and in the case of (b), (c) and (d) above in which the transferor furnishes the
Borrower with such certifications, legal opinions or other information as the
Borrower may reasonably request to confirm that such transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act as applicable.

 

3



--------------------------------------------------------------------------------

(b) By receipt and acceptance of this Note, Holder and any permitted transferee
represents and warrants to the Borrower that (i) it is an “accredited investor”
as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the
Securities Act; (ii) either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Note, and has so evaluated the merits and risks of such investment;
(iii) is able to bear the economic risk of an investment in the Note and, at the
present time, is able to afford a complete loss of such investment;
(iv) understands that the Note will be characterized as “restricted securities”
under U.S. federal securities laws and have not been and are not being
registered under the Securities Act or any state securities laws, must be held
indefinitely and may not be offered for sale, sold, assigned or transferred
except in accordance therewith and (vii) it has reviewed the Borrower’s filings
with the Securities and Exchange Commission (“SEC Report”) and has been afforded
(A) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Borrower concerning the terms and
conditions of this Note and the merits and risks of the prospective investment
in the Note and the Borrower generally and, (B) it has access to information
about the Borrower and its subsidiaries and their respective financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate the terms and conditions of this Note and
the merits and risks of the prospective investment in the Borrower.

(c) The Transfer of this Note is registrable on the books of the Borrower upon
surrender of this Note for registration of Transfer at the Borrower’s designated
office, duly endorsed by, or accompanied by a written instrument of transfer in
form satisfactory to the Borrower duly executed by, the Holder hereof or such
Holder’s attorney duly authorized in writing, and thereupon one or more new
Notes, of authorized denominations and for the same aggregate principal amount,
will be issued to the designated transferee or transferees. Prior to due
presentation of this Note for registration of Transfer, the Borrower and any
agent of the Borrower may treat the Person in whose name this Note is registered
as the owner thereof for all purposes, whether or not this Note be overdue, and
neither the Borrower nor any such agent shall be affected by notice to the
contrary. Upon presentation of this Note for registration of Transfer at the
Borrower’s designated office accompanied by (i) certification by the transferor
that such Transfer is in compliance with the terms hereof and (ii) by a written
instrument of Transfer in a form approved by the Borrower executed by the
Holder, in person or by the Holder’s attorney thereunto duly authorized in
writing, and including the name, address and telephone and fax numbers of the
transferee and name of the contact person of the transferee, such Note shall be
transferred on the Note Register, and a new Note of like tenor and bearing the
same legends shall be issued in the name of the transferee and sent to the
transferee at the address and c/o the contact person so indicated. Transfers and
exchanges of Notes shall be subject to such additional restrictions as are set
forth in the legends on the Notes and to such additional reasonable regulations
as may be prescribed by the Borrower as specified herein. Successive
registrations of Transfers as aforesaid may be made from time to time as
desired, and each such registration shall be noted on the Note register. No
Transfer shall be allowed except to an “accredited investor” as defined under
the rules and regulations of the Securities and Exchange Commission.

(d) Upon receipt by the Borrower of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Note, and in the case of
loss, theft or destruction, receipt

 

4



--------------------------------------------------------------------------------

of indemnity reasonably satisfactory to the Borrower and upon surrender and
cancellation of this Note, if mutilated, the Borrower will deliver a new Note of
like tenor and dated as of such cancellation, in lieu of such Note.

6. Miscellaneous.

(a) This Note constitutes the entire agreement between the parties relating to
the subject matter hereof and supersedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Neither
this Note nor any term hereof may be amended or waived orally or in writing,
except that any term of this Note may be amended and the observance of any term
of this Note may be waived (either generally or in a particular instance and
either retroactively or prospectively), and such amendment or waiver shall be
applicable upon the approval of the Borrower and the Holder.

(b) This Note and the rights and obligations of the Holder and of the
undersigned shall be governed and construed in accordance with the laws of the
State of New York.

(c) Upon the occurrence and during the continuance of an Event of Default under
this Note, the Borrower shall, upon demand, pay to the Holder the amount of any
and all reasonable costs and expenses (including reasonable attorneys’ fees)
that Holder may incur in connection with the enforcement or collection of this
Note.

(d) No failure or delay on the part of the Holders hereof in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege. All
rights and remedies existing hereunder are cumulative to, and not exclusive of,
any rights or remedies.

(e) The Borrower hereby, to the fullest extent permitted by applicable law,
waives presentment, demand, notice (including without limitation notice of
default (except as otherwise specifically set forth herein), notice of protest,
notice of intention to accelerate maturity, notice of acceleration of maturity
and notice of nonpayment or dishonor), protest and all other demands and notices
in connection with delivery, acceptance, performance, default, acceleration or
enforcement of or under this Note, and the bringing of suit and diligence in
taking any action to collect amounts owing hereunder or in proceeding against
any of the rights and properties securing payment hereof, and is directly and
primarily liable for the amount of all sums owing or to be owing hereon. No
extension of the time for the payment of this Note made by agreement with any
person now or hereafter liable for the payment of this Note shall operate to
release, discharge, modify, change or affect the original liability of the
Borrower under this Note.

(f) To the extent that Holder receives any payment on account of any of
Borrower’s obligations under this Note, and any such payment(s) or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, subordinate and/or required to be repaid to a trustee, receiver or
any other person or entity under any bankruptcy act, state or federal law,
common law or equitable cause, then, to the extent of such payment(s) received,
the Borrower’s obligations or part thereof intended to be satisfied shall be
revived and continue in full force and effect, as if such payment(s) had not
been received by the Holder and applied on account of Borrower’s obligations.

 

5



--------------------------------------------------------------------------------

(g) Section headings used herein are for convenience of reference only, are not
part of this Note and shall not affect the construction of, or be taken into
consideration in interpreting, this Note.

(h) If any provision of this Note is invalid, illegal or unenforceable, the
balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances. If the Borrower is at any
time required or obligated to pay interest hereunder at a rate that would be in
excess of a statutory or legally permitted rate, then the rate of interest shall
be deemed to be immediately reduced to such maximum rate and the interest
payable shall be computed at such maximum rate and any prior interest payments
in excess of such maximum rate shall be applied and shall be deemed to have been
payments in reduction of the principal balance of this Note.

(i) All notices, offers, acceptance and any other acts under this Note (except
payment) shall be in writing, and shall be sufficiently given if delivered to
the addressees in person, by FedEx or similar receipted next business day
delivery, or by facsimile or email delivery followed by overnight next business
day delivery to the Borrower at the address set forth above (or such other
address as the Borrower may by notice to the Holder may designate from time to
time) and to the Holder at the address set forth above (or such other address as
the Holder by notice to the Borrower may designate from time to time). Time
shall be counted to, or from, as the case may be, the date of delivery.

(j) The Company has agreed to pay to counsel to the Holder the reasonable legal
fees incurred by the Holder, not to exceed an amount of $5,000, in connection
with the transactions contemplated by this Note.

(k) In the event that the Company undertakes and completes additional financing
(“New Financing”) prior to the Maturity Date of this Note which additional
Financing would not result in an Accelerated Payment Date, whether such
Additional Financing is comprised of the issuance or sale of debt or equity
securities or any combination thereof, Holder shall have the right, at its
option, to convert this Note (including principal and interest thereon), into
such Additional Financing.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

AHC NOTE - $200,000 FORM OF NOTE

August 26, 2015

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
Issuance Date.

 

BORROWER: AUTHENTIDATE HOLDING CORP. By:  

 

Name:   Ian C. Bonnet Title:   Chief Executive Officer

 

7